Title: From John Quincy Adams to William Smith Shaw, 27 December 1805
From: Adams, John Quincy
To: Shaw, William Smith



Dear Sir.
Washington 27. Decr: 1805.

I have to thank you for the receipt of your letter of the 14th: instt: and for the last number of the Anthology, which came at the same time—I am much pleased with the Spirit of this publication which appears to improve as it advances, and which I hope you will not suffer to flag—I am much flattered by the partiality of the opinion entertained by the Gentlemen that a regular contribution from me would be useful to the success of the work, though I am sensible how far they overrate my resources in their estimate. The State of my health, and the real pressure of occupation which I have upon me, forbids my undertaking to furnish a constant portion of composition for every month, but I hope to prove my good-will to the association and the establishment, by some occasional assistance from time to time—I am even now reading with particular attention the Life of Washington, with a view to the promise I have made respecting it, and although its accomplishment may be delayed untill the work itself shall be out complete, I shall probably make up in point of quantity for the lapse of time—I shall always be glad to furnish you with any pamphlets or papers which may be useful to you; approving much the additional eight pages you propose to give in future, and the objects to which they will be devoted—But I question whether you will have space enough to give the Congressional debates on interesting subjects, unless it be in a very concise abridgment of them.
I shall endeavour to procure answers to the Questions given you by Mr: Thacher, and forward them to you as soon as possible.
Genl: Thayer’s receipt was enclosed in your letter; but you mention having received $220 from Delille—The sum he should have paid you was $225. I mention this, because I gave an order on you for 50 dollars in favour of Mr: French, and your funds will fall short, if you have from Delille only $220.
We have hitherto not entered upon any business of material importance; and at this time we are languishing through what is called the Christmas Holidays. Perhaps with the new year we shall commence our serious labours.
You know we have a Tunisian Embassy here; and there are also deputations from eight or ten Indian tribes on visits to the seat of Government—The Africans and Americans sometimes meet, and are objects of mutual curiosity to each other.
One of the Committees of the House of Representatives on the Presidents Message has reported to build 50 gun-boats and 6. Seventy-four gun ships. The gun-boats I presume will pass; but I fear the 74’s will sink on the passage.
Mr: Quincy and his family here are well—So are Mr: Cranch and his—So are ours—Mr: Quincy thinks he should hear more frequently from you.
Our weather continues remarkably fine and moderate—I keep a thermometrical register at 8. A M. 3. P.M. and 9. P.M—I want one kept at the same hours in Boston to compare them together—I have written to my brother about it.
Your’s sincerely
John Quincy Adams.